IN THE SUPREME COURT OF THE STATE OF IDAHO
                               Docket No. 44634




DIANE BROOKS,                                      )
                                                   )       Boise, November 2017 Term
      Plaintiff-Appellant,                         )
                                                   )       Filed: July 30, 2018
v.                                                 )
                                                   )       Karel A. Lehrman, Clerk
WAL-MART STORES, INC., a foreign                   )
corporation doing business in Idaho,               )       SUBSTITUTE OPINION. THE
                                                   )       COURT’S PRIOR OPINION
      Defendant-Respondent.                        )       DATED APRIL 19, 2018 IS
                                                   )       HEREBY WITHDRAWN.


       Appeal from the District Court of the Fourth Judicial District of
       the State of Idaho, Ada County. Hon. Lynn Norton, District Judge.

       The judgment of the district court is vacated and this case is
       remanded for further proceedings consistent with this Opinion.

       Comstock & Bush, Boise, for Appellant. John A. Bush argued.

       Moffat, Thomas, Barrett, Rock & Fields, Boise, for Respondent.
       Mindy M. Muller argued.
            _______________________________________________

BEVAN, Justice.

       This is an appeal from a grant of summary judgment dismissing an action originally
brought by Diane Brooks (“Brooks”) against Wal-Mart Stores, Inc., (“Wal-Mart”) based on
injuries Brooks received when she slipped and fell on a puddle of water near a Rug Doctor self-
service kiosk (the “kiosk”) inside the Wal-Mart on Overland Road in Boise, Idaho. Brooks based
her claims on premises liability and negligent mode of operation, alleging Wal-Mart knew or
should have known that water could spill or leak onto the floor near the kiosk. Wal-Mart moved
for summary judgment, arguing that Brooks failed to establish Wal-Mart had actual or



                                               1
constructive notice of the condition that caused her injury. The district court agreed. Because we
find material issues of fact exist, we reverse the district court’s decision.
                       I. FACTUAL AND PROCEDURAL BACKGROUND
        A. The rental process at Wal-Mart.
        In August 2011 1, Wal-Mart and Rug Doctor entered into a Vendor Agreement which
allowed Rug Doctor to place its carpet cleaning machines into Wal-Mart stores and offer them
for rent to Wal-Mart customers. Through the Vendor Agreement, Wal-Mart directed that the
machines be offered to customers through an automated self-serve rental process which required
no involvement from Wal-Mart’s employees. The Agreement purported, among other things, to
place all responsibility for a machine’s safety upon Rug Doctor. Wal-Mart’s involvement in the
process was merely that of providing a location for the Rug Doctor machines to be rented, while
taking a fee for that service. Wal-Mart took no other direct action in the rental/return process of
its customers renting Rug Doctor machines. Thus, the procedure was entirely self-serve and
unsupervised. In addition, no Wal-Mart employee had a responsibility to interact with either
Rug Doctor’s account manager, Spencer Hinkle (“Hinkle”), during his visits to the Wal-Mart
store to inspect Rug Doctor’s equipment. That necessarily meant that no employee would be
responsible to inspect the Rug Doctor machines to determine if they were clean or dirty upon a
rental return. Wal-Mart had no personal knowledge of the process for renting a Rug Doctor
machine, no Wal-Mart employee was responsible to determine if a Rug Doctor machine still had
liquid in it when rented, or returned, and no Wal-Mart employee was responsible to inspect the
Rug Doctor machines to determine if they leaked.
        The machines were serviced approximately every two weeks by Hinkle. Hinkle testified
that he serviced sixty-eight total accounts in the Treasure Valley, nine of which were Wal-Mart
stores. The self-service mode of operation was utilized only at Wal-Mart; in all other locations a
store employee was involved in the rent-and-return process.



1
  Our recitation of the facts as stated herein are those gleaned from the Record before this Court. The recitation of
facts is couched, as it must be when reviewing a grant of summary judgment, see G & M Farms v. Funk Irrigation
Co., 119 Idaho 514, 517, 808 P.2d 851, 854 (1991), in favor of Brooks as the non-moving party. Wal-Mart
emphasizes one view of the facts while Brooks emphasizes another. The facts as recited herein include reliance on
the bedrock principle that circumstantial evidence can create a genuine issue of material fact. Wandering Trails,
LLC v. Big Bite Excavation, Inc., 156 Idaho 586, 591, 329 P.3d 368, 373 (2014). We are not tasked to determine
which facts are more-believable or which facts a jury may find more-persuasive at a future trial in this case.


                                                         2
        Rug Doctor split the rental and cleaning product fees with Wal-Mart. In the typical
arrangement with other stores, Hinkle would provide training to store employees who were
involved in the rental and return process. Hinkle testified that he provided no training to the
Overland Wal-Mart personnel, nor was he ever asked by anyone at that location to provide
training.
        B. Wal-Mart’s slip-and-fall policy.
        Wal-Mart adopted a slip-and-fall policy entitled “Slip, Trip and Fall Guidelines,” which
was in place at the time Brooks fell. This policy required employees to keep an eye out for
potential hazards in the areas they worked. Specifically, Wal-Mart’s maintenance associates
were tasked with the responsibility of performing “safety sweeps” of high traffic areas and
cleaning up spills throughout the day.        All other Wal-Mart associates were tasked with
performing visual “safety-sweeps” as they performed their regular job duties in the areas that
they were assigned. Thus, Wal-Mart operated on a clean-as-you-go method with employees
directed to observe and remove spills or other safety issues. Nevertheless, Wal-Mart did not
keep records to document the work done by its maintenance associates, nor did its employees
document any spills that they may have seen, or that they may have cleaned up. As a result,
there was no documentation as to whether or where routine sweeps were actually done, nor was
there any evidence showing whether spills were routinely located and cleaned.         Wal-Mart
maintained through the testimony of its employees that a spill had never occurred in front of or
near the Rug Doctor kiosk prior to Brooks’ fall.
        C. The accident.
        On July 24, 2013, Brooks went to Wal-Mart on Overland Road in Boise, Idaho to buy
bags of wood chips for her yard. Brooks entered the store through the main doors on the east end
of the store and asked a cashier for assistance. A cashier directed Brooks to Customer Service.
Brooks proceeded down the action alley—a high traffic area/aisle which runs perpendicular to
the cash registers and connects the store’s front two entrances—to Customer Service. A Wal-
Mart employee then escorted Brooks back through the Action Alley towards the garden center.
While walking down the action alley, Brooks’ left foot started to slide, she slipped, and
ultimately fell in the area of the self-serve Rug Doctor and Primo Water kiosks. As a result of
her fall, Brooks suffered an injury to her left knee that required surgery.



                                                   3
          Prior to her fall, Brooks did not see any liquid on the floor. After her fall, Brooks saw the
liquid and was lying in it while Wal-Mart employees were assisting her. Neither Brooks nor
Wal-Mart employees could find the direct source of the liquid; however, in a subsequent
investigation, Wal-Mart documented that Brooks slipped on a puddle of water that had
apparently originated from the Rug Doctor kiosk.
          Brooks’ fall was captured on video. The surveillance video shows that approximately
seven minutes before Brooks’ fall, a Wal-Mart customer had rented a Rug Doctor machine and
lifted it into a shopping cart. The video does not show liquid coming directly from the machine;
however, that can be related to the quality of the video and glare on the flooring. The video does
show the customer and another person tilting the machine back-and-forth while lifting it into a
shopping cart near the precise location where Brooks fell. The video also shows that a Wal-Mart
employee and several customers travelled within the same area or path that Brooks travelled
within the seven minutes time interval between when the Rug Doctor machine was rented and
Brooks’ fall. During this interval no customers reported any spills and no employees noticed the
hazard.
          D. Procedural background.
          Brooks filed a complaint on November 19, 2014 alleging claims of negligence against
Wal-Mart for failure to maintain the premises and to adequately warn Brooks of the dangerous
condition that caused her injury. In an amended complaint filed on July 7, 2015, Brooks
included a claim of negligent mode of operation against Wal-Mart, Rug Doctor, Inc., and Rug
Doctor, LLC.
          On March 2, 2016, Wal-Mart filed a motion for summary judgment seeking dismissal of
Brooks’ claims, arguing her allegations were based on speculation rather than objective
evidence. Rug Doctor filed a similar motion on the same date. On April 11, 2016, the district
court granted summary judgment in favor of Wal-Mart, but denied the same relief to Rug
Doctor. The court determined that Rug Doctor machines could leak or spill liquid onto the floor
of the Wal-Mart store which would create a potentially dangerous condition, finding that issues
of fact remained as to whether it was foreseeable that a Rug Doctor machine could cause an
injury, and whether Rug Doctor exercised reasonable care to avoid Brooks’ injury. The court
also found that there were triable issues of fact as to whether it was reasonably foreseeable to



                                                   4
Rug Doctor that the machine would or could leak or spill liquid during the self-serve rental
process. The court, however, refused to apply these findings to Wal-Mart.
       The court found Brooks failed to offer evidence that established Wal-Mart had actual or
constructive notice of the dangerous condition and that the liquid on the floor near the kiosk was
not a continuous or foreseeable hazard. Brooks timely filed a motion for reconsideration on
April 25, 2016, arguing that because the district court found reasonable minds could differ
whether or not Rug Doctor’s self-serve rental process could create a hazardous condition in her
claim against Rug Doctor, then Wal-Mart, too, could be held liable for choosing the operating
method and introducing the potentially hazardous rental process into its store. In its order
denying the motion for reconsideration, the district court determined: (1) that Brooks failed to
present evidence that Wal-Mart was a direct and immediate cause of Brooks’ injury; (2) that
Wal-Mart did not breach its general duty of care; and (3) that Wal-Mart’s decision to use the
self-service model was not what caused the liquid to be on the floor. The district court dismissed
Brooks’ claims against Wal-Mart with prejudice on October 17, 2016. Brooks timely filed a
notice of appeal.
                                II. STANDARD OF REVIEW
       A. Summary judgment.
       In a motion for summary judgment, the moving party bears the burden of proving the
absence of a material fact. Sadid v. Idaho State University, 151 Idaho 932, 938, 265 P.3d 1144,
1150 (2011). “When considering whether the evidence in the record shows that there is no
genuine issue of material fact, the trial court must liberally construe the facts, and draw all
reasonable inferences, in favor of the nonmoving party.” Liberty Bankers Life Ins. Co. v.
Witherspoon, Kelley, Davenport & Toole, P.S., 159 Idaho 679, 685, 365 P.3d 1033, 1040 (2016).
If the moving party has satisfied its burden, the non-moving party must then come forward with
sufficient admissible evidence identifying specific facts that demonstrate the existence of a
genuine issue for trial. Wattenbarger v. A.G. Edwards & Sons, Inc., 150 Idaho 308, 317, 246
P.3d 961, 970 (2010). Such evidence may consist of affidavits or depositions, as well as other
material based upon personal knowledge which would have been admissible at trial. Sherer v.
Pocatello School District No. 25, 143 Idaho 486, 489, 148 P.3d 1232, 1236 (2006).
“Circumstantial evidence can create a genuine issue of material fact . . . [and] [i]nferences that



                                                5
can reasonably be made from the record are made in favor of the non-moving party.” ParkWest
Homes, LLC v. Barnson, 154 Idaho 678, 682, 302 P.3d 18, 22 (2013) (citation omitted).
       “If the evidence reveals no disputed issues of material fact, then only a question of law
remains, over which this Court exercises free review.” Lockheed Martin Corp. v. Idaho State
Tax Comm., 142 Idaho 790, 793, 134 P.3d 641, 644 (2006) (citation omitted).
       B. Motions to reconsider.
       “[W]hen the district court grants summary judgment and then denies a motion for
reconsideration, this Court must determine whether the evidence presented a genuine issue of
material fact to defeat summary judgment. This means the Court reviews the district court’s
denial of a motion for reconsideration de novo.” Shea v. Kevic Corp., 156 Idaho 540, 545, 328
P.3d 520, 525 (2014) (internal quotations and citation omitted).
                                        III. ANALYSIS

       A.    Introduction.

       A cause of action for common law negligence in Idaho has four elements: “(1) a duty,
recognized by law, requiring the defendant to conform to a certain standard of conduct; (2) a
breach of that duty; (3) a causal connection between the defendant’s conduct and the resulting
injury; and (4) actual loss or damage.” Griffith v. JumpTime Meridian, LLC, 161 Idaho 913, 915,
393 P.3d 573, 575 (2017) (internal quotations and citation omitted). In general, “[e]very person
has a general duty to use due or ordinary care not to injure others, to avoid injury to others by
any agency set in operation by him, and to do his work, render services or use his property as to
avoid such injury.” Stephens v. Stearns, 106 Idaho 249, 256, 678 P2.d 41, 48 (1984) (internal
quotations and citations omitted). Generally, “[w]hether a duty exists is a question of law over
which this Court exercises free review.” Cumis Ins. Soc’y, Inc. v. Massey, 155 Idaho 942, 948,
318, P.3d 932, 938 (2014).
       When a negligence cause of action is based on premises liability, the element of duty
depends on the status of the injured person in relation to the landowner, i.e., invitee, licensee
(social guest), or trespasser. Shea, 156 Idaho at 548, 328 P.3d at 528 (citing Peterson v. Romine,
131 Idaho 537, 540, 960 P.2d 1266, 1269 (1998)). An invitee is defined as one who enters the
premises of another with the owner’s express or implied consent for the mutual benefit of the
entrant and the owner, or for a purpose connected with the business in which the owner is
engaged. Holzheimer v. Johannesen, 125 Idaho 397, 400, 871 P.2d 814, 817 (1994).

                                                6
       Wal-Mart concedes that Brooks had the status of an invitee on the Wal-Mart premises.
Landowners are charged with a superior knowledge of their premises and the possible dangers
located there, as compared with their invitees. Antim v. Fred Meyer Stores, Inc., 150 Idaho 774,
778, 251 P.3d 602, 606 (Ct. App. 2011). Traditionally, there are two kinds of duties a landowner
owes to an invitee: “to keep the premises reasonably safe, and to warn of any concealed dangers
which the landowner knows of or should have known of upon reasonable investigation. . . .”
Stem v. Prouty, 152 Idaho 590, 594, 272 P.3d 562, 566 (2012) (emphasis added) (citation
omitted). Typically a landowner’s duty to keep the premises reasonably safe and to warn of
hazards arises only when the landowner or occupier “knew, or by the exercise of reasonable care
should have known, of the existence of the dangerous condition.” All v. Smith’s Management
Corp., 109 Idaho 479, 481, 708 P.2d 884, 886 (1985) (citing Tommerup v. Albertson’s, Inc., 101
Idaho 1, 607 P.2d 1055 (1980)).
         B. The district court erred in granting summary judgment where triable
            questions of fact exist.

           1. A genuine issue of material fact exists whether or not Wal-Mart should have
              known of the existence of a dangerous condition by choosing a self-service
              operating method which required no employee involvement by Wal-Mart.

       The district court found, both at summary judgment and when denying Brooks’ motion
for reconsideration, that Brooks had failed to establish that Wal-Mart should have known that the
Rug Doctor kiosk created a dangerous condition. We disagree.
       The district court analyzed the issue much like the district court in All v. Smith’s
Management Corp., supra, where the court granted a directed verdict because the plaintiff failed
to prove that the defendants “knew of the existence of the specific pothole into which she fell, or
how long the pothole was in existence prior to the accident.” 109 Idaho at 480–81, 708 P.2d at
885–86. This Court reversed the district court’s determination, holding that to establish a prima
facie case against the owners and possessors of a parking lot the plaintiff was only required to
establish that the owners or possessors had actual or constructive notice of a foreseeable
dangerous condition.
       Similarly, the district court in this case found:
       [T]here is no evidence that there was frequently or commonly water or other
       liquids on the floor near the Rug Doctor kiosk. Therefore, the dangerous
       condition which allegedly caused Plaintiff’s injuries is an isolated incident.


                                                  7
       . . . Plaintiff argues that Wal-Mart failed to acquire any knowledge with regard to
       potential hazards the Rug Doctor machines could cause. The Court does not find
       that this failure, taking all inferences in Plaintiff’s favor, creates constructive
       knowledge of this hazardous condition. Because the Court is addressing an
       isolated event, Wal-Mart’s constructive knowledge should match the event, not all
       possible events. Therefore, the fact that Wal-Mart did not make itself aware that
       Rug Doctor machines could leak does not impute to Wal-Mart the knowledge of
       the puddle in which plaintiff slipped.

       By focusing on Wal-Mart’s lack of actual notice in this case, the court overlooked Wal-
Mart’s possible negligent conduct in its alleged purposefully failing to even inquire, in any way,
regarding the Rug Doctor machines’ potential to leak or otherwise create an unreasonable risk of
harm to Wal-Mart’s customers. Wal-Mart, as the store owner, necessarily controlled what
products and/or services were made available to its customers within its store. Whether Wal-
Mart failed to exercise due care to familiarize itself of these risks in its chosen, self-service
operation is a triable question of fact that the jury must resolve.
       This Court previously made this point in Tommerup, wherein we stated:
               “The owner is not an insurer of such (invitees) . . . . Nor is there any
       presumption of negligence on the part of an owner or occupier merely upon the
       showing that an injury has been sustained by one while rightfully upon the
       premises. The true ground of liability is the proprietor’s superior knowledge of
       the perilous instrumentality and the danger therefrom to persons going upon the
       property. (Mautino v. Sutter Hospital Association, 211 Cal. 556, 296 P. 76
       (1931)).” Martin v. Brown, 56 Idaho at 382, 54 P.2d at 1158. . . .

              Because the true ground of liability is the superior knowledge of the owner
       or possessor, we fail to see any justification for holding him liable for injury
       caused by defects about which he had no knowledge, when the lack of knowledge
       was not due to a failure by the owner or possessor to use ordinary care.

101 Idaho at 3–4, 607 P.2d at 1057–58 (emphasis added).
       Thus, as a matter of law, Wal-Mart possesses “superior knowledge of the perilous
instrumentality and the danger therefrom to persons going upon [its] property.” Id. This superior
knowledge also mandates that Wal-Mart exercise due care to have knowledge of potentially
dangerous instrumentalities located on its business premises.         “To establish a prima facie
negligence case, the invitee also must show that the landowner knew, or in the exercise of
reasonable care should have known, of the alleged dangerous condition.” Shea, 156 Idaho at
548, 328 P.3d at 528. Whether a potential risk is isolated or not, the landowner may be found

                                                  8
liable for adopting a method of operation (the self-service method here) and failing to take
proper precautions to educate itself as to the potential hazards of such a method, and/or by failing
to take a more-active role to insure customer safety with products coming and going from the
store which may contain water, and thus present hazards to those, like Brooks, who was injured
in close proximity to the Rug Doctor kiosk.
       Wal-Mart and Rug Doctor created an agreement which allowed Wal-Mart to profit from
the rental of Rug Doctor machines on its premises. At the same time, Wal-Mart is alleged to not
have availed itself of any opportunity to gain any knowledge about the potential for the Rug
Doctor machines to pose a hazard, through leaking water or other substances, to Wal-Mart’s
customers who traversed the busiest part of the store—the Action Alley.
       On these facts the district court denied summary judgment for Rug Doctor, finding that:
       [w]hile there are many potential sources of the liquid on which Plaintiff slipped,
       the Court must take the inferences in Plaintiff’s favor. . . . This confluence of
       location, timing and the admission of leaking machines create a circumstantial
       piece of evidence the Court simply can’t disregard or weigh as a scintilla or less.
       The jury could view the video, hear testimony of the kiosk manager, and consider
       evidence as to whether the Rug Doctor machine could have leaked at that location
       and conclude Rug Doctor LLC caused the puddle in which Plaintiff slipped.

       Such facts apply similarly to Wal-Mart’s claimed failure to educate itself as to
foreseeable risks due to its own chosen operating method. “At this point . . . what needs to be
proved is [Wal-Mart’s] actual or constructive knowledge of its own operating methods relating to
the . . . foreseeable dangerous condition.” All, 109 Idaho at 481, 708 P.2d at 886 (emphasis
added). Whether Wal-Mart failed to exercise due care when it adopted an automated self-serve
operating method for the Rug Doctor machines is a triable question of fact that precluded
summary judgment in this case. As such, a jury may have properly considered the following
evidence, which is, for our purposes, construed in Brooks’ favor:
       •   Wal-Mart stores were the only locations where a self-service operating
           method was utilized in Hinkle’s territory as a Rug Doctor account manager.
           Fifty-nine other accounts utilized employees to check-in and check-out such
           machines;
       •   The machines could leak from their nozzles, from their bottom, or from their
           hoses due to normal wear and tear;
       •   The machines could be returned with water remaining in them, which could
           spill when the machines were lifted, tilted and placed into a shopping cart;



                                                 9
       •   The rental process for Rug Doctor machines at Wal-Mart was self-serve and
           unsupervised. Thus, no Wal-Mart employee inspected the machines upon
           return to determine if they were clean or dirty;
       •   No Wal-Mart employee was responsible to determine if a Rug Doctor
           machine still had liquid in it when returned;
       •   The Rug Doctor account manager never provided any training to the Overland
           Wal-Mart personnel, nor was he ever asked by anyone at that location to
           provide training;
       •   Wal-Mart failed to document when or if floor sweeps occurred. While
           employees were trained to be constantly on alert for spills or other hazards,
           Wal-Mart did not document when or where spills occur, or why.

       This case presents the unique circumstance where the business owner placed a potentially
dangerous product that could leak or spill fluid in the busiest part of its store, and then left its
customers to their own devices in managing that product. We recognize that Wal-Mart had its
own safety policies and procedures in place to allegedly minimize danger to its customers;
however, this blanket safeguard may or may not be enough, given the self-service mode of
operation involved here, to shield Wal-Mart from its potential negligence for adopting and
executing this operating method. These circumstances present issues of fact for the jury, who
will be tasked to judge the credibility of all witnesses, including Wal-Mart’s employees,
regarding whether it exercised due care in adopting the self-serve operating method, and by its
alleged adherence to its own policies. Given the facts, as alleged by Brooks, a reasonable jury
could reach the conclusion that Wal-Mart should have known its operating method for managing
Rug Doctor machines created a dangerous condition.
       Wal-Mart argues, and the district court agreed, that this situation presented an isolated
incident for which Wal-Mart had no actual or constructive notice as a matter of law. We will not
go so far. Whether the incident was isolated or not, Brooks’ burden to establish constructive
notice is mired in facts that preclude summary judgment against her. “[C]onstructive knowledge
is that knowledge which reasonable diligence would have disclosed. . . .” State v. Carlson, 50
Idaho 634, 637, 298 P. 936, 937 (1931). Wal-Mart’s negligence need not be tied to whether the
event in this case was isolated. Rather, its negligence may be premised in its adoption and
execution of the self-service operating method. An additional question of fact is whether Wal-
Mart created a dangerous condition when it placed potentially risky machines on its premises and
then failed to act reasonably in managing those machines. A reasonable jury may find that Wal-



                                                10
Mart’s actions were not negligent, but it may find that they were. Therefore, the district court’s
grant of summary judgment is vacated.
    2. Issues of fact also preclude summary judgment based on Wal-Mart’s constructive notice
       of the hazardous condition in this case.

        Brooks also argues that material issues of fact existed to preclude summary judgment as
to Wal-Mart’s constructive notice of the spill itself. We agree.
        In addition to issues of fact regarding Wal-Mart’s adoption and execution of the self-
service operating method, Brooks has established a genuine issue of material fact that Wal-Mart
had constructive notice of the liquid in front of the Rug Doctor kiosk at the time Brooks fell.
Brooks has shown that Wal-Mart associates could have seen the liquid based on their training
and clean-as-you-go maintenance policy.
        First, video surveillance shows a Wal-Mart employee walking by the area approximately
five and a half minutes before Brooks fell. Wal-Mart’s floor safety policy required Wal-Mart
employees to be constantly on alert looking for hazards, and to remove any discovered hazards
quickly. Based on Wal-Mart policy, because an employee walked down the Action Alley
opposite of the Rug Doctor kiosk the employee could have discovered the liquid as part of a
routine visual sweep of the area. Viewing this reasonable inference in a light most favorable to
Brooks, a reasonable jury could find that this Wal-Mart employee, exercising reasonable care,
should have discovered the hazard.
        Second, the record reflects that the Wal-Mart associate escorting Brooks to the garden
center failed to see the liquid and failed to warn her. Brooks testified as follows:
        Q. Did the Walmart [sic] associate that was walking with you ever make a
           comment about, “Be careful, there’s a puddle of water in front of you?”

        A. Not a word.
        Because Brooks testified she was looking up and around and not at the floor when she
fell, Wal-Mart contends that Brooks should have been watching where she was walking to avoid
injury. While this is certainly a good argument for the jury, such a claim carries little weight at
the summary judgment stage. See Van Brunt v. Stoddard, 136 Idaho 681, 690, 39 P.3d 621, 630
(2001) (“Generally, a plaintiff's conduct affecting his comparative responsibility is a question for
the jury.”).
        For Wal-Mart to argue that Brooks should have seen the liquid is to disregard the


                                                 11
statement of its own employee who was escorting Brooks. The associate, presumably trained to
spot hazards, failed to notice the liquid on the floor despite the testimony of the store manager
that every Wal-Mart employee was trained to watch for safety issues. The associate stated “I
was walking with [Brooks] over to the garden center to help her with a purchase of bark, on our
way to garden the customer fell down near the rug doctor. I saw water on the floor.” It follows
that if Brooks should have seen the liquid, then the associate, who was not only more familiar
with the store, but also had a higher duty to maintain the premises in a safe condition, should
have seen the liquid prior to Brooks’ fall. The presence of two employees in the area creates a
legitimate question of fact concerning Wal-Mart’s failure to notice the hazard.
        Third, as noted above, Hinkle, Wal-Mart’s Rug Doctor account manager, stated that there
are conditions under which the machines may leak. He testified, in his experience, “[water]
could leak from the tank, [it] could leak from the bottom.” He also agreed that water could leak
if “[the machine] is tilted on it’s [sic] side or upside down or [the] bottom tank [is] overfilled.”
Additionally, he described that Rug Doctor machines could foreseeably leak water in the
following ways: from a worn nozzle on the bottom of the machine; from the attachment for the
upholstery tool; from a worn coupler; from hoses if not correctly attached; or from an incorrectly
installed reservoir bucket.
        In addition to the evidence that suggests it was foreseeable that Rug Doctor machines
may leak, approximately seven minutes before the incident occurred Wal-Mart’s surveillance
video shows that a customer rented a Rug Doctor machine at or near the exact location where
Brooks fell. In the process, the machine had to be tilted back-and-forth so it would fit into a
shopping cart. While there are many potential sources of the liquid on which Brooks slipped, we
must take the inferences in Brooks’ favor and apply the lesser standard of proof required to
survive a motion for summary judgment than is required at trial. Liberty Bankers Life Ins. Co.,
159 Idaho at 685, 365 P.3d at 1040.
        Under this standard, the location of the fall, the timing, and the evidence that Rug Doctor
machines can leak creates a genuine issue of material fact that Wal-Mart had constructive notice
of the spill in this case.
    3. Brooks failed to raise the adoption of foreign law before the district court; therefore, the
       Court will not consider the issue in this case.




                                                 12
       Brooks’ argument that this Court should adopt Washington law and extend a mode of
operation approach to premises liability is an argument raised for the first time on appeal.
       Brooks argues that this Court should adopt Washington law to modify the traditional
rules of premises liability by bringing them in line with the modern techniques of self-service
merchandising. In doing so, Brooks maintains that the notice requirement should be eliminated
“if the particular self-service operation of the defendant is shown to be such that the existence of
unsafe conditions is reasonably foreseeable.” Pimentel v. Roundup Co., 100 Wash. 2d 39, 50,
666 P.2d 888, 893 (1983). This argument is unavailing because Brooks did not ask the district
court to adopt Washington’s exception to the requirement that she prove actual or constructive
notice. “[A]ppellate courts will not consider new arguments raised for the first time on appeal.”
English v. Taylor, 160 Idaho 737, 741, 378 P.3d 1036, 1040 (2016) (internal quotations and
citation omitted). Because Brooks did not ask the district court to adopt Washington law she is
therefore precluded from asking this Court to do so.
       Alternatively, Brooks asks this Court to make new law, holding premises owners
responsible for the risks associated with the self-serve operating methods they choose. Brooks
asserts that retailers should not be allowed to plead conscious ignorance as a defense when their
own operating method leads to an injury on their premises. Insofar as we have discussed Wal-
Mart’s general duty to exercise ordinary care in being aware of potential risks due to its
operating methods, Brooks has prevailed on this point. To the degree that Brooks requests that
we make new law and equate the term “easily foreseeable” as a matter of law to allegedly flawed
operating methods, we decline to do so. These arguments were likewise not raised below—
therefore, we will not consider them for the first time on appeal.

                                       IV. CONCLUSION
       We vacate the district court’s order granting summary judgment and remand this case for
further proceedings consistent with this Opinion. Costs on appeal are awarded to Appellant.
       Chief Justice BURDICK and Justices HORTON and BRODY, CONCUR.
JONES, Justice, dissenting.
     I respectfully dissent from the majority’s holding that the district court erred in granting
summary judgment in favor of Wal-Mart. Specifically, I disagree with the majority’s conclusion
that there was a material question of fact regarding whether Wal-Mart should have known of the
existence of a dangerous condition by using an automated self-serve rental process for the Rug

                                                13
Doctor machines. The majority’s holding departs from existing premises liability laws and
imposes a new standard for the duty of care owed by landowners that elect to offer self-service
operations on their premises. I believe this holding ignores the reality that any item in a store can
be construed as “self-service.” On a daily basis, stores are inundated with patrons who move
items, drop things, spill liquids, or create any number of other hazards. Any of these actions can
be done wholly independent of any store employee. Accordingly, I see no need to impose a new
standard in instances involving a self-serve kiosk.
       “Every person has a general duty to use due or ordinary care not to injure others, to avoid
injury to others by any agency set in operation by him, and to do his work, render services or use
his property as to avoid such injury.” Stephens v. Stearns, 106 Idaho 249, 256, 678 P.2d 41, 48
(1984). The duty of care owed to a person depends on their status on the land. Holzheimer v.
Johannesen, 125 Idaho 397, 399, 871, P.2d 814, 816 (1994). It is undisputed that Ms. Brooks
was an invitee in this case. It is well established the standard of care owed to an invitee is “the
duty to keep the premises in a reasonably safe condition, or to warn of hidden or concealed
dangers.” Id. at 400, 871 P.2d at 817 (citing Bates v. Eastern Idaho Reg’l Med. Center, 114
Idaho 252, 253, 755 P.2d 1290, 1291 (1988)). “To establish a prima facie negligence case, the
invitee also must show that the landowner knew, or in the exercise of reasonable care should
have known, of the alleged dangerous condition.” Shea v. Kevic Corp., 156 Idaho 540, 548, 328
P.3d 520, 528 (2014). “For a nonrecurring or isolated incident, the invitee must show actual or
constructive notice of the specific condition.” Id. (internal citation omitted).
       The majority distinguishes the circumstances of this case from ordinary premises liability
based on the fact that the landowner placed a product that could potentially leak fluid on its
property, “and then refused to request any help from the manufacturer regarding training or other
information that would alert the landowner to potential safety hazards inherent in the machinery
or the operating method that it implemented.” In doing so, the majority fails to consider that
countless items in a store have the potential to leak fluid or create a hazardous condition in the
immediate surrounding area. The fact that a self-service machine was allegedly involved in this
case simply does not alter the duty of care that is owed by the owner of the premises.
       I would follow existing Idaho law and hold that the duty of care owed by Wal-Mart is
“the duty to keep the premises in a reasonably safe condition, or to warn of hidden or concealed
dangers.” Holzheimer, 125 Idaho at 400, 871 P.2d at 817. According to this standard, Ms. Brooks


                                                  14
would have been required to establish that Wal-Mart “knew, or in the exercise of reasonable care
should have known, of the alleged dangerous condition.” Shea, 156 Idaho at 548, 328 P.3d at
528; See also All v. Smith’s Mgmt. Corp., 109 Idaho 479, 481, 708 P.2d 884, 886 (1985) (“to
hold an owner or possessor of land liable for injuries to an invitee caused by a dangerous
condition existing on the land, it must be shown that the owner or occupier knew, or by the
exercise of reasonable care should have known, of the existence of the dangerous condition.”).
       However, there was no evidence demonstrating that there were frequent spills from the
Rug Doctor machine, or any reason to believe that a spill was imminent. In fact, this was the
only spill alleged to have occurred from the Rug Doctor machine. Further, there was no evidence
that anyone informed Wal-Mart of the spill, nor was there evidence that any Wal-Mart employee
saw the spill and failed to clean it up. Instead, the evidence supports a finding that this was an
isolated and unexpected incident. In sum, I see no reason to deviate from traditional premise
liability laws merely because Ms. Brooks alleged that the water spilled from a “self-service”
kiosk rather than a more traditional source. I believe the district court properly granted summary
judgment in favor of Wal-Mart, holding that Ms. Brooks failed to provide evidence that Wal-
Mart knew or should have known about the spill in which she slipped. I would affirm.




                                               15